 



Exhibit 10(a)
July 30, 2007
Mr. Larry Kraft
[Address]
Dear Larry,
The Compensation Committee of the Board of Directors has approved the following
modification to your terms and conditions of employment with Digi International.
This modification deletes all aspects of the severance agreement communicated to
you in your February 4, 2003 offer letter and replaces it with the following:
Severance Agreement
If Digi International should involuntarily terminate your employment at any time
in the future for reasons other than Cause, you will be provided with the
following severance package in exchange for a full release of claims against the
Company:

  1)   Twelve months of base salary in effect at the time of termination. This
shall be paid in a lump sum as soon as administratively feasible after the later
of the date of termination or the date the release of claims has become
irrevocable.     2)   A pro-rata bonus based on number of months worked in the
fiscal year prior to a qualifying termination and the Company’s actual
performance against annual objections. This pro-rata bonus shall be paid no
later than 2.5 months after the close of the fiscal year in which the qualifying
termination occurs.

For purposes of this agreement, “Cause” shall mean only the following:
(i) indictment or conviction of, or a plea of nolo contendere to, (A) any felony
(other than any felony arising out of negligence), or any misdemeanor involving
moral turpitude with respect to the Company, or (B) any crime or offense
involving dishonesty with respect to the Company; (ii) theft or embezzlement of
Company property or commission of similar acts involving dishonesty or moral
turpitude; (iii) material negligence in the performance of your job duties after
notice; (iv) failure to devote substantially all of his working time and efforts
during normal business hours to the Company’s business; or (v) knowing
engagement in conduct which is materially injurious to the Company.

 

 



--------------------------------------------------------------------------------



 



Larry Kraft, July 30, 2007, pg 2
To acknowledge your receipt and acceptance of this modification, please sign and
return a copy of this letter to me.
Sincerely,
/s/ Tracy Roberts
Tracy Roberts
VP, Human Resources & IT
I accept the modification to my terms and conditions of employment as outlined
in this letter:

     
/s/Lawrence A. Kraft
  8/01/07
 
   
Lawrence Kraft
  Date

 

 